Douglas, J.,
dissenting. I respectfully dissent. I would affirm the judgment of the court of appeals. First, as the court of appeals held, appellant has an adequate remedy at law. Therefore, habeas corpus in this set of circumstances does not lie.
Second, I believe appellant was required to plead with particularity that he was a minor at the time he committed the offenses of which he has been convicted. In an original action such as habeas corpus, pleading with particularity should include some documentation. The majority says that “ * * * Harris alleged, with sufficient particularity to withstand dismissal, that he was a minor at the time of the commission of the offenses.” All Harris says is that he was a minor at the time. How this translates into “sufficient particularity” escapes me. All the majority is doing is permitting a bald assertion, made many years after the crimes and convictions, to be transformed into a writ being granted, return being required, and court hearing to be held with the burden of proof on the state to *197prove age of majority, now twenty years later, at the time of the criminal acts. The waste of valuable time and judicial resources is obvious.
I respectfully, but vigorously, dissent.
Resnick and Stratton, JJ., concur in the foregoing dissenting opinion.